
	

113 S801 IS: Prairie Protection Act of 2013
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 801
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Thune (for himself,
			 Ms. Klobuchar, Mr. Bennet, Mr.
			 Brown, Mr. Johanns, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act to provide for
		  crop production on native sod.
	
	
		1.Short titleThis Act may be cited as the
			 Prairie Protection Act of
			 2013.
		2.Crop production on native
			 sod
			(a)Federal crop
			 insuranceSection 508(o) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(o)) is amended—
				(1)in paragraph
			 (1)(B), by inserting , or the producer cannot substantiate that the
			 ground has ever been tilled, after tilled;
				(2)in paragraph (2)(A), by striking for
			 benefits under— and all that follows through the period at the end and
			 inserting “for—
					
						(i)a
				portion of crop insurance premium subsidies under this subtitle in accordance
				with paragraph (3);
						(ii)benefits under
				section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
				U.S.C. 7333); and
						(iii)payments
				described in subsection (b) of section 1001 of the Food Security Act of 1985 (7
				U.S.C. 1308).
						;
				and
				(3)by striking
			 paragraph (3) and inserting the following:
					
						(3)Administration
							(A)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in paragraph (2)—
								(i)paragraph (2)
				shall apply to 65 percent of the applicable transitional yield; and
								(ii)the crop
				insurance premium subsidy provided for the producer under this subtitle shall
				be 50 percentage points less than the premium subsidy that would otherwise
				apply.
								(B)Yield
				substitutionDuring the period native sod acreage is covered by
				this subsection, a producer may not substitute yields for the native sod
				acreage.
							.
				(b)Noninsured crop
			 disaster assistanceSection 196(a)(4) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(4)) is amended—
				(1)in subparagraph
			 (A)(ii), by inserting , or the producer cannot substantiate that the
			 ground has ever been tilled, after tilled;
				(2)in subparagraph (B)(i), by striking
			 for benefits under— and all that follows through the period at
			 the end and inserting “for—
					
						(I)benefits under
				this section;
						(II)a portion of crop
				insurance premium subsidies under the Federal Crop Insurance Act (7 U.S.C. 1501
				et seq.) in accordance with subparagraph (C); and
						(III)payments
				described in subsection (b) of section 1001 of the Food Security Act of 1985 (7
				U.S.C. 1308).
						;
				and
				(3)by striking
			 subparagraph (C) and inserting the following:
					
						(C)Administration
							(i)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in subparagraph (B)—
								(I)subparagraph (B)
				shall apply to 65 percent of the applicable transitional yield; and
								(II)the crop
				insurance premium subsidy provided for the producer under the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.) shall be 50 percentage points less than
				the premium subsidy that would otherwise apply.
								(ii)Yield
				substitutionDuring the period native sod acreage is covered by
				this paragraph, a producer may not substitute yields for the native sod
				acreage.
							.
				(c)Cropland
			 report
				(1)BaselineNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Agriculture shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that describes the cropland acreage in each county and
			 State, and the change in cropland acreage from the preceding year in each
			 county and State, beginning with calendar year 2000 and including that
			 information for the most recent year for which that information is
			 available.
				(2)Annual
			 updatesNot later than January 1, 2014, and each January 1
			 thereafter through January 1, 2018, the Secretary of Agriculture shall submit
			 to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 describes—
					(A)the cropland
			 acreage in each county and State as of the date of submission of the
			 report;
					(B)the change in
			 cropland acreage from the preceding year in each county and State; and
					(C)the number of
			 acres of native sod that have been converted to cropland or to any other use in
			 the preceding year in each county and State.
					
